 1

 2

 3

 4                                                    JS-6
 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA

10

11 LOS ANGELES WATERKEEPER, a                   Case No.: 2:19-cv-05068-DDP-JEM
12 California non-profit corporation,
                                                ORDER REGARDING
13              Plaintiff,                      STIPULATION TO RETAIN
14        vs.                                   JURISDICTION AND REQUEST
                                                FOR DISMISSAL
15 SECURITY PAVING COMPANY, INC., a

16 California corporation,                      Judge: Hon. Dean D. Pregerson
17
                Defendant.
18

19

20

21

22

23

24

25

26

27

28

        ORDER REGARDING STIPULATION TO RETAIN JURISDICTION AND REQUEST FOR DISMISSAL
                                      1                                         ORDER
                                      2        Based on the stipulation of the Settling Parties,
                                      3        IT IS HEREBY ORDERED that the Court shall retain jurisdiction over Civil
                                      4 Case No. 2:19-cv-05068-DDP-JEM for the sole purpose of enforcing compliance by

                                      5 the Settling Parties with the terms of the Consent Decree. The Consent Decree was

                                      6 lodged separately and entered by the Court on January 16, 2020.

                                      7        IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant Security
                                      8 Paving Company, Inc., as set forth in Civil Case No. 2:19-cv-05068-DDP-JEM are

                                      9 dismissed with prejudice pursuant to FRCP 41(a)(2).
                                     10        IT IS SO ORDERED.
                                     11

                                     12

                                     13   Dated: January 21, 2020
                                     14

                                     15

                                     16                                             Hon. Dean D. Pregerson
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
     ATA La w Gro u p                                                             1
490 43rd S t re e t , S u it e 108
    Oa kla n d CA 94608
      916-202-3018
                                             [PROPOSED] ORDER REGARDING STIPULATION TO RETAIN JURISDICTION AND REQUEST FOR
                                                                              DISMISSAL
